Name: Decision No 4/74 of the EEC-Sweden Joint Committee of 2 December 1974 suspending the application of Article 23 (1) of Protocol No 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation
 Type: Decision
 Subject Matter: nan
 Date Published: 1974-12-31

 Avis juridique important|21974D1231(05)Decision No 4/74 of the EEC-Sweden Joint Committee of 2 December 1974 suspending the application of Article 23 (1) of Protocol No 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation Official Journal L 355 , 31/12/1974 P. 0010DECISION No 4/74 OF THE JOINT COMMITTEE of 2 December 1974 suspending the application of Article 23(1) of Protocol No 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperationTHE JOINT COMMITTEE,Having regard to the Agreement between the European Economic Community and the Kingdom of Sweden, signed in Brussels on 22 July 1972;Having regard to Protocol No 3 on the definition of the concept of 'originating products' and methods of administrative cooperation, hereinafter referred to as 'Protocol No 3', and in particular Article 28 thereof;Whereas the present text of Article 23(1) of Protocol No 3 provides that with effect from the date on which the duty applicable to originating products of the relevant kind has been reduced in the Community and in Sweden to 40 % of the basic duty, no drawback or remission of any kind may be granted from customs duties in respect of non-originating products used in the manufacture of those originating products;Whereas, by reason principally of differences in the tariff arrangements applied to the various products used in manufacture, the application of these provisions, which for most products would be on 1 January 1975, would result in considerable difficulties as well as adding to the tasks of the customs administrations;Whereas it is therefore desirable to suspend the application of these provisions for one year,HAS DECIDED AS FOLLOWS:Article 1The application of Article 23(1) of Protocol No 3 shall suspended until 31 December 1975.Article 2This Decision shall enter into force on 1 January 1975.Done at Brussels, 2 December 1974.For the Joint CommitteeThe ChairmanR. de KERGORLAY